Electronically Filed
                                                     Supreme Court
                                                     SCOT-16-0000788
                                                     02-DEC-2016
                                                     03:30 PM



                         SCOT-16-0000788


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I
_________________________________________________________________
 MAUNA KEA ANAINA HOU and KEALOHA PISCIOTTA; CLARENCE KUKAUAKAHI

    CHING; FLORES-CASE 'OHANA; DEBORAH J. WARD; PAUL K. NEVES;

 and KAHEA: THE HAWAIIAN ENVIRONMENTAL ALLIANCE, a domestic non­
           profit corporation, Petitioners-Appellants,


                               vs.


      BOARD OF LAND AND NATURAL RESOURCES, STATE OF HAWAII;

   DEPARTMENT OF LAND AND NATURAL RESOURCES, STATE OF HAWAII;

         SUZANNE CASE, in her official capacity as Chair

          of the Board of Land and Natural Resources and

   Director of the Department of Land and Natural Resources;

    and UNIVERSITY OF HAWAII AT HILO, Respondents-Appellees,


                               and


      TMT INTERNATIONAL OBSERVATORY, LLC; HARRY FERGERSTROM;

   MEHANA KIHOI; C.M. KAHO'OKAHI KANUHA; JOSEPH KUALI'I LINDSEY

   CAMARA; J. LEINA'ALA SLEIGHTHOLM; MAELANI LEE; THE TEMPLE OF

    LONO; KALIKOLEHUA KANAELE; PERPETUATING UNIQUE EDUCATIONAL

 OPPORTUNITIES, INC.; STEPHANIE-MALIA TABBADA; TIFFNIE KAKALIA;

      GLEN KILA; DWIGHT J. VICENTE; BRANNON KAMAHANA KEALOHA;

   CINDY FREITAS, AND WILLIAM FREITAS, Intervenors-Appellees. 

_________________________________________________________________
       APPEAL FROM THE BOARD OF LAND AND NATURAL RESOURCES

                 (BLNR-CC-16-002 (Agency Appeal))


    ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION

 (By: Recktenwald, C.J., McKenna, Pollack, and Wilson, JJ., and

   Circuit Judge Nishimura, in place of Nakayama, J., recused)


          Upon consideration of (1) respondent-appellee Board of


Land and Natural Resources, State of Hawai'i’s motion to dismiss

appeal for lack of appellate jurisdiction, filed on November 10,

2016, (2) respondent-appellee University of Hawai'i at Hilo’s

motion to dismiss appeal of lack of appellate jurisdiction, filed

on November 14, 2016, (3) intervenor-appellee TMT International

Observatory, LLC’s joinder to respondent-appellee University of

Hawai'i at Hilo’s motion to dismiss appeal of lack of appellate

jurisdiction, filed on November 14, 2016, (4) petitioners-

appellants Mauna Kea Anaina Hou and Kealoha Prisciotta, Clarence

Kukauakahi Ching, Flores-Case Ohana, Deborah J. Ward, Paul K.

Neves, and Kahea: The Hawaiian Environmental Alliance’s

(collectively, “Appellants”) opposition to the motions to dismiss

and joinder, filed on November 18, 2016, (5) the respective

supporting documents, and (6) the record herein, it appears that

this court lacks jurisdiction over Appellants’ appeal.

Accordingly,

            IT IS HEREBY ORDERED that the appeal is dismissed for

lack of appellate jurisdiction.1
            DATED: Honolulu, Hawai'i, December 2, 2016.

                                    /s/ Mark E. Recktenwald

                                    /s/ Sabrina S. McKenna


                                    /s/ Richard W. Pollack


                                    /s/ Michael D. Wilson


                                    /s/ Rhonda A. Nishimura





      1

         As this court does not have jurisdiction over the appeal, all other

requests for relief are dismissed. 


                                      2